     Case: 1:18-cv-02017 Document #: 35 Filed: 03/04/20 Page 1 of 1 PageID #:243

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Neal Preston
                                        Plaintiff,
v.                                                       Case No.: 1:18−cv−02017
                                                         Honorable Robert M. Dow Jr.
Midland Credit Management, Inc.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 4, 2020:


         MINUTE entry before the Honorable Robert M. Dow, Jr: Status hearing set for
4/7/2020 at 9:45 a.m. In the interest of efficient case management, the Court requests that
counsel file on the docket no less than 3 business days before the next status hearing and
all further status hearings a brief joint status report. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
